— Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision *538and order of this Court dated November 6, 2000 (People v Ramdeo, 277 AD2d 258 [2000]), affirming a judgment of the Supreme Court, Queens County, rendered April 10, 1997.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Altman, J.E, Goldstein, McGinity and Luciano, JJ., concur.